Title: 45. A Bill for Licensing and Regulating Taverns, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall not be lawful for any one to keep a tavern, before they shall have obtained a license for that purpose, from the court of the county in which the tavern is, or, if it be in Williamsburg, from the court of that city; and if any one, without such authority, open a tavern, or sell, by retail, wine, beer, cyder, or rum, brandy, or other spiritous liquor, or a mixture thereof, to be drunk in the place where it shall be sold, such offence shall be deemed a breach of good behaviour: Which license shall be granted only to such as the court shall think able to provide for the accommodation of travellers, and in such places as are most convenient for them, and shall be in force one year, and from the end thereof until the next session. If guests, or others, play at any game, contrary to law, in a tavern, and the keeper thereof shall not endeavor to hinder them, and if they persist, to give information of the offence, within one month thereafter, to the court, or two Justices of the Peace, his license shall be revoked by the court, unless, being summoned to shew cause to the contrary, he appear, and prove such facts as induce them to believe, not only he did not know of, but moreover that he had no reason to suspect such playing. The prices to be paid for diet, liquors, lodging, provender, stablage, and pasture, at taverns, shall be rated, once a year, by the court, of which rates a copy, within one month afterwards, as they shall be set, or from time to time, altered, attested by the clerk of the peace, shall be set up by every keeper of a tavern, exposed in some public room thereof, not more than six feet above the floor; and so long as he neglect this, after the month, he shall have no right to demand any price for a rated article. Neither shall the keeper of a tavern recover more than for liquors sold, within the space of a year, to one person, residing less than twenty  miles from such tavern, and drunk, or sold to be drunk, in the place where it is kept; and a written contract, or bond, or other specialty, for payment, delivery, or security, of money, or other thing, or for performance of any work or service, whereof the whole or any part shall have become due for liquors so sold, shall be void.
